In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated March 28, 1978 which denied petitioner’s request for parole, he appeals from a judgment of the Supreme Court, Dutchess County, entered June 9, 1978, which dismissed the petition. Judgment affirmed, without costs or disbursements. The court mistakenly stated the standard set forth in the repealed sections of the Correction Law and held that the Parole Board had complied therewith. However, an examination of the minutes of petitioner’s hearing before the Parole Board shows that the board satisfied the relevant provisions of the Executive Law. Thus, the judgment which dismissed the petition should be affirmed. Titone, J. P., O’Connor, Lazer and Mangano, JJ., concur.